DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 12-14 and 17) in the reply filed on 7/11/2022 is acknowledged.
	Claims 9-11, 15-16, 25, 28-31, 34-35, 37-41 and 43-65 have been canceled, claims 21-24, 26-27, 32-33, 36 and 42 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-8, 12-14 and 17 have been considered on the merits. 
Claim Objections
Claims 14 and 17 are objected to because of the following informalities:  The phrase “an average pore size diameter of” would be more appropriate as “pores with an average diameter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses the term “an adhesion polymer coating.” It is not clear what the scope of the term include or exclude as the claimed coating. There is no indication what the “adhesion” is intended. Is this adhesion to the scaffold or is it intended to provide adhesion to cells as the scaffold is intended for cell culture? Clarification is required. 
Claim 6 discloses the term “BSP.” It is not clear what subject matter this term intends to point out. There is no full name disclosed in the claim or the specification, and thus, it is vague what the term stands for. Clarification is required. 
Claim 7 discloses the term “Synthemax® II-SC.” The term is a trademark which renders the claim indefinite because it does not identify or describe a particular material or product of the term. M.P.E.P. § 2173.05(u) recites, “It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.” If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Gaserod et al. (US PAT. 7,674,837; IDS ref.)
Regarding claims 1-2 and 8, Gaserod et al. teach a dried gelled foam comprising pectin, glycerin, sorbitol, HPMC, CaCO3, GDL and CMC (Example 43). Gaserod et al. teach that pectin contains polymeric units derived from D-galacturonic acid, i.e. polygalacturonic acid (col. 3, lines 48-49). Gaserod et al. teach the plasticizer is water soluble, and preferred plasticizers include sorbitol and glycerin (col. 7, lines 38-45). Gaserod et al. teach surface active hydrocolloids such as HPMC used as a foaming agent (col. 8, lines 25-35), and it is considered that HPMC would meet the limitation directed to the HLB of greater than about 8 as claimed in claim 8 as HPMC is disclosed an example of the first water-soluble polymer having surface activity according to the instant specification (para. [0051]; Examples 1-8).
Regarding claim 3 directed to the concentration of the plasticizer being less than about 55 wt%, Gaserod et al. teach that the plasticizer comprises more than 50 wt % (col. 7, lines 65-66), and thus, the range taught by Gaserod et al. overlaps with the claimed range.
Regarding claims 13-14 directed to a second polymer having no surface activity or the second polymer having no surface activity is a semisynthetic polymer, Gaserod et al. teach that it may be advantageous to add an additional polysaccharide, for example a cellulose derivative such as carboxymethyl cellulose (CMC) in addition to the foaming agent (col. 8, lines 32-35; Example 43). It is understood that CMC is an example of the second polymer having no surface activity according to the instant specification (para. [0052]), and thus, adding CMC in addition to the foaming polymer such as HPMC would meet the limitation. As the instant specification discloses that CMC is a semisynthetic polymer, Gaserod et al.’s CMC would meet the limitation of claim 14.
	Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaserod et al. (supra) in view of Henry et al. (US 2016/0145567; IDS ref.)
Regarding claims 1-3 and 8, Gaserod et al. teach a gelled biopolymer based foams comprising a cross-linked biopolymer such as alginate, pectic substances, carrageenan, HPMC and a plasticizer such as glycerin sorbitol for cell culture (Abstract; col. 3, lines 44-55; Example 43). Gaserod et al. teach that pectic substances include pectins and pectates (pectic acids; pectinates; de-esterified pectins), and pectin contains polymeric units derived from D-galacturonic acid, i.e. polygalacturonic acid, and pectins are esterified with methyl groups known as high methoxy[l] pectin and low methoxy[l] pectin, and the latter includes amidated pectins (col. 3, lines 44-49). 
While it is considered that the teaching of Gaserod et al. meets the limitation directed to polygalacturonic acid compound, however, they do not particularly teach “ionotropically crosslinked polygalacturonic acid compound selected from at least one of pectic acid, partially esterified pectic acid, partially amidated pectic acid and salts thereof. However, Henry et al. teach a cell culture article comprising a substrate comprising an ionotropically cross-linked biopolymer selected from pectic acid, also known as polygalacturonic acid; partially esterified pectic acid or salts thereof (paras. [0048]-[0051]). It would have been obvious to a person skilled in the art to use the ionotropically cross-linked polygalacturonic acid selected from pectic acid or partially esterified pectic acid for the gelled foam scaffold of Gaserod et al. since one skilled in the art would recognize that the ionotropically cross-linked biopolymer selected from pectic acid, also known as polygalacturonic acid; partially esterified pectic acid or salts thereof taught by Henry et al. as an example of, or alternative to, pectic substances used in the gelled foam of Gaserod et al.
Gaserod et al. teach the plasticizer is water soluble, and preferred plasticizers include sorbitol and glycerin (col. 7, lines 38-45). Regarding the first water-soluble polymer having surface activity, Gaserod et al. teach surface active hydrocolloids such as HPMC used as a foaming agent (col. 8, lines 25-35), and it is considered that HPMC would meet the limitation directed to the HLB of greater than about 8 as claimed in claim 8 as it is disclosed an example of the first water-soluble polymer having surface activity according to the instant specification (para. [0051]; Examples 1-8).
Regarding claim 3 directed to the concentration of the plasticizer being less than about 55 wt%, Gaserod et al. teach that the plasticizer comprises more than 50 wt % (col. 7, lines 65-66), and thus, the range taught by Gaserod et al. overlaps with the claimed range.
Regarding claim 12 directed to at least two first water-soluble polymers having surface activity, Gaserod et al. teach that hydroxyethyl cellulose (HEC) or hydroxypropyl cellulose (HPC) is another example of foaming agents having surface activity alternative to HPMC (col. 8 lines 28-31). It would have been obvious to a person skilled in the art to use HEC and/or HPC in addition to HPMC for the same purpose of foaming agents as combining two compositions for the same purpose is obvious (see M.P.E.P. §2144.06). HEC and HPC are taught to be another example of the first water soluble polymer having surface activity according to the instant specification (para. [0051]). 
Regarding claims 13-14 directed to a second polymer having no surface activity or the second polymer having no surface activity is a semisynthetic polymer, Gaserod et al. teach that it may be advantageous to add an additional polysaccharide, for example a cellulose derivative such as carboxymethyl cellulose (CMC) in addition to the foaming agent (col. 8, lines 32-35; Example 43). It is understood that CMC is an example of the second polymer having no surface activity according to the instant specification (para. [0052]), and thus, adding CMC in addition to the foaming polymer such as HPMC would meet the limitation. As the instant specification discloses that CMC is a semisynthetic polymer, Gaserod et al.’s CMC would meet the limitation of claim 14.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gaserod et al. in view of Henry et al. as applied to claims 1-3, 8 and 12-14 above, and further in view of Young et al. (US2015/0337260)
Regarding the adhesion polymer coating (claim 4), the adhesion polymer coating comprising peptides (claim 5) or Synthemax® II-SC (claim 7), and the peptides being vitronectin (claim 6), Gaserod et al. do not teach the limitations.
However, it is extremely well known in the art that adhesion molecules as claimed such as extracellular matrix proteins are used for improving cell adhesion according to Young et al. Young et al. teach that the most commonly used approaches for adherent cell cultures include coating with extracellular matrix proteins (para. [0003]), and the extracellular matrix proteins include vitronectin, laminin, fibronectin and collagen (para. [0006]). Young et al. further teach that Synthemax®-II SC substrate is an RGD-containing vitronectin-mimicking oligopeptide (para. [0009]).
It would have been obvious to a person skilled in the art to use extracellular matrix proteins such as vitronectin, laminin, fibronectin and collagen or a hybrid matrix such as Synthemax®-II SC taught by Young et al. to improve cell adhesion to the gelled foam scaffold of Gaserod et al. with a reasonable expectation of success.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gaserod et al. in view of Henry et al. as applied to claims 1-3, 8 and 12-14 above, and further in view of Loh et al. (2013, Tissue Engineering).
Regarding claim 17 directed to the pore size having about 50-500 m in average, while Gaserod et al. teach pore size being small, medium or large (see Table 8) and pore size can be adjusted by using different particle size of salt (e.g. calcium carbonate)  (col. 20, lines 49-61). However, they do not teach the range as claimed. 
Loh et al. teach that three-dimensional scaffolds with various pore size in a range of 20-1500 μm are used for cell proliferation and differentiation of fibroblast, chondrocytes or osteoblasts for example (p.493, 2nd col.- p.494, 1st col.), indicating there is optimal pore size based on the application and the cell type.
It would have been obvious to a person skilled in the art to modify the pore size within the known ranges of pore sizes of 20-1500 m in the scaffolds suitable for cell culture applications as taught by Loh et al. for the gelled foam of Gaserod et al. with a reasonable expectation of success. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632